EXAMINER'S AMENDMENT
Election/Restrictions
1. Claim 1 is allowable. Claims 16 and 18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions, as set forth in the Office action mailed on 16 July 2020, is hereby withdrawn and claims 16 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

2. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Jay R. Bombien on 24 February 2021.
The application has been amended as follows: 
Replace claim 16 as below.
	
-- 16. A printing system adapted to avoid contamination from a coating substance applied in an inkjet printing operation to a recording medium, the apparatus comprising: 
a print head including a printing plate and a plurality of print nozzles, wherein a nip between printing plate of the print head and the recording medium is enlarged compared to a nip of a conventional printing of a print image such that the printing plate is located outside of a zone of influence of a fluid-dynamic eddy formed in the nip; and
a controller configured to: 
control the printing system to feed the recording medium at a feed velocity; and
activate the print nozzles to surface-cover print the coating substance onto the recording medium, wherein a predetermined applied quantity per area of the coating substance is printed onto the recording medium. –-




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810.  The examiner can normally be reached on M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        02/26/2021